Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5 in the reply filed on 10/12/2022 is acknowledged.
Claims 6-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/12/2022.
Claim Objections
Claim 5 is objected to for containing otherwise allowable subject matter, but being written in dependent format. Claim 5 would be allowed if rewritten in independent format. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu Liang, et al. "Microstructure and mechanical properties of hot-pressed C-SiC-B4C-TiB2 composites." Chinese Journal of Nonferrous Metals 18.2 (2008): 271-277.
Liang discloses a carbide composite material comprising (see Liang at the Abstract, disclosing a C-SiC-B4C-TiB2 composite, which Examiner notes correlates with a carbide composite): a matrix comprising boron carbide (B4C) (see Liang at the Abstract, disclosing a C-SiC-B4C-TiB2 composite); and a dispersion dispersed in the matrix, wherein the dispersion comprises: a particulate dispersion comprising silicon carbide (SiC) (see Liang at the Abstract, disclosing a C-SiC-B4C-TiB2 composite) and titanium boride (TiB2) (see Liang at the Abstract, disclosing a C-SiC-B4C-TiB2 composite); and graphite in a form of a sheet-like dispersion (see Liang at the Abstract, disclosing the composite is prepared with flake graphite. Examiner notes a flake must necessarily have a sheet-like shape).
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by An et al. (CN108484171 with reference to the original Chinese publication, the machine translation via EspaceNet, and the machine translation via Google Patents, as noted in the reference).
An discloses a carbide composite material comprising: a matrix comprising boron carbide (B4C) (see An at [0052] of the machine translation via EspaceNet, disclosing Example 2, a B4C-TiB2 multiphase ceramic material, which Examiner notes correlates with a carbide composite material); and a dispersion dispersed in the matrix, wherein the dispersion comprises: a particulate dispersion comprising silicon carbide (SiC) (see An at [0057]  via EspaceNet, disclosing the XRD result of the final product show… SiC and graphite, indicating that C and Si in the raw material react to form SiC, and that excess amorphous carbon powder exists in the form of graphite) and titanium boride (TiB2); (see An at [0053]  via EspaceNet, disclosing 10g titanium boride) and graphite in a form of a sheet-like dispersion (see An at Fig. 4 via the original Chinese publication, showing a SEM image of the final product of Example 2, which shows graphite in a sheet-like dispersion).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over An et al. (CN108484171 with reference to the original Chinese publication, the machine translation via EspaceNet, and the machine translation via Google Patents, as noted in the reference).
Regarding claim 2, while An does not explicitly disclose the carbide composite material comprising: 5 wt% to 20 wt% of the silicon carbide, An does disclose silica flour from 5%-30% (see An at the Abstract of the machine translation via Google Patents), which overlaps with the claimed range when all silica is converted to SiC as discussed per [0057] of the EspaceNet machine translation. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).) 
An discloses 5 wt% to 35wt% of the titanium boride (see An at the Abstract of the machine translation via Google Patents, disclosing titanium boride powder 10%-30%, which is within the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).); 3 wt% to 9 wt% of the graphite (see An at the Abstract of the machine translation via Google Patents, disclosing amorphous carbon powder 3%-20%, which overlaps with the claimed range. Examiner notes that amorphous carbon powder correlates with graphite per Fig. 4 of the original Chinese publication. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).), and the balance of the boron carbide (see An at the Abstract from the machine translation via Google Patents, disclosing boron carbide powder 50%-80%, which overlaps with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).).
Regarding claim 3, An discloses a fracture strength of 300 MPa or more (see An at [0059] of the machine translation via EspaceNet, disclosing the Example 2 has a bending strength of 353 MPa. Examiner notes that banding strength correlates with fracture strength). 
While An does not explicitly disclose the Example 2 has a fracture toughness of 6 MPa*m1/2 or more, An does disclose the Example 2 has a fracture toughness of 5.11 MPa*m1/2 (see An at [0059] of the machine translation via EspaceNet), which is close to touching the claimed range. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph).
Regarding claim 4, while An does not explicitly disclose the B4C matrix has a grain diameter of 1 μm to 300 μm, An does disclose the boron carbide powder has an average particle size D50 of ≤ 10 μm (see An at [0012] from the machine translation via EspaceNet, which overlaps with the claimed range. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
/CAMERON K MILLER/Examiner, Art Unit 1731